ORDER
Before SNEED, Circuit Judge, CARTER, District Judge, and EAST, Senior District Judge.
BY THE COURT:
With the consent of the parties, the following order is entered.
I
The Department of Corrections will recognize the Metropolitan Community Church as a denomination of the Christian religion.
II
The Department of Corrections will give the Metropolitan Community Church the same right of access to inmates and to conduct services at individ*624ual institutions as any other denomination of the Christian religion which is not represented by a full-time chaplain at the institution.
Ill
The department will permit ministers of the Metropolitan Community Church to meet with and counsel inmates to the same extent as the ministers of other recognized denominations of the Christian religion.
By consenting to this order, defendants do not admit any liability or wrongdoing; on the contrary, defendants continue to assert that they at all times acted in good faith and exercised their judgment in a reasonable manner in full conformity with the laws of the State of California and the Constitution of the United States, and with sound correctional practices and concern for the welfare and safety of staff and inmates.
It is so ordered.